United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         January 13, 2006

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                No. 04-60652
                              Summary Calendar


                    FREDY EMETELIO MAZARIEGOS-DIAZ,

                                                                    Petitioner,

                                    versus

             ALBERTO R. GONZALEZ, U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         BIA No. A77 761 173
                         --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Fredy     Emetelio    Mazariegos-Diaz,      a   native   and   citizen     of

Guatemala,     petitions    this   court   for   review   of   the    Board     of

Immigration Appeals’ (“BIA”) decision affirming the Immigration

Judge’s (“IJ”) denial of Mazariegos-Diaz’s application for asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).

     Mazariegos-Diaz has failed to challenge the IJ’s adverse

credibility determination in his petition for review and, thus, any

challenge to this determination is waived.            See Thuri v. Ashcroft,


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
380 F.3d 788, 793 (5th Cir. 2004).   Mazariegos-Diaz has also failed

to challenge the IJ’s denial of his application for asylum or

relief under the CAT.   Therefore, these issues are also waived.

See id.   Accordingly, Mazariegos-Diaz’s petition for review is

DENIED.




                                 2